--------------------------------------------------------------------------------

Exhibit 10.1

RELEASE

KNOW ALL MEN BY THESE PRESENTS that Edmond Forister, (“Forister”), for good and
valuable consideration, including but not limited to the consummation of a share
exchange agreement between Jinhao Motor Company (“JMC”), Mark Hague, Jin Hao
Power Holdings, Ltd., and the sole shareholder of Jin Hao Power Holdings, Ltd.,
the receipt and sufficiency of which consideration is hereby acknowledged,
agrees as follows:

1. Forister hereby remises, releases and forever discharges JMC and its assigns,
employees and servants, and, where applicable, the executors, administrators,
successors and assigns from any and all manner of action and actions, cause and
causes of action, suits, debts, dues, sums of money, claims, demands and
obligations whatsoever, at law or in equity, which Forister may have had or now
have or which her assigns, receivers, receiver-managers, trustees, affiliates,
and, where applicable, the heirs, executors, administrators, successors and
assigns of her hereafter can, shall or may have existing up to the present time
by reason of any matter cause or thing whatsoever relating to or arising out of
the relationship between the Forister and JMC relating to, arising out of or in
connection with any and all dealings between the parties to the date hereof.

2. Notwithstanding the above provision and for greater clarification, this
Release does not apply to any claims that may arise after the date of this
Release.

3. It is understood and agreed that Forister shall not commence or continue any
claims or proceedings against anyone in respect of anything hereby released
which may result in a claim or proceedings against JMC. If any such claim or
proceeding results in any claim or proceeding against JMC, then the party
bringing such claim or proceeding shall indemnify and save harmless the other
party from all resulting liabilities, obligations and costs.

4. Forister hereby represents that he is the only party entitled to the
consideration expressed in this Release, and has not assigned any right of
action released hereby to any other firm, corporation or person.

5. Forister acknowledges that he has read this document and fully understands
the terms of this Release, and acknowledges that this Release has been executed
voluntarily after either receiving independent legal advice, or having been
advised to obtain independent legal advice and having elected not to do so.

6. This Release is governed by the laws of Nevada, and the parties attorn to the
jurisdiction of the Courts of Nevada with regard to any dispute arising out of
this Release.

--------------------------------------------------------------------------------

2

Exhibit 10.1

7. Execution and delivery of this document by fax shall constitute effective
execution and delivery. Execution of this document by a corporation shall be
effective notwithstanding that its corporate seal is not affixed hereto.

DATED for reference this 11th day of August, 2010.

/s/Michael Tomaselli               /s/Edmond Forister             Witness EDMOND
FORISTER


--------------------------------------------------------------------------------